COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
                                                                No. 08-11-00135-CR
                                                '
                                                                    Appeal from
 EX PARTE: FERNANDO MORALES                     '
                                                                 65th District Court
                                                '
                                                              of El Paso County, Texas
                                                '

                                                '                   (TC # 12,732)


                                          OPINION

        Fernando Morales, pro se, is appealing from the trial court’s denial of his application for

habeas corpus relief. Appellant has not filed a brief. The court previously denied Appellant’s

motion for appointment of counsel to assist him with this appeal because a post-conviction

habeas corpus applicant is not constitutionally entitled to the appointment of counsel. Ex parte

Graves, 70 S.W.3d 103, 111 (Tex.Crim.App. 2002); TEX.CODE CRIM.PROC.ANN. art.

1.051(d) (West 2005). The Court granted Appellant three extensions of time in which to file his

brief, but he did not file a brief in the time by the due date. On November 8, 2011, we notified

Appellant that the appeal would be submitted without briefs pursuant to TEX.R.APP.P.

38.8(b)(4).     In the interest of justice, we have reviewed the entire record for unassigned

fundamental error.      See TEX.R.APP.P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687, 688

(Tex.Crim.App. 1994). Having found no unassigned fundamental error, we affirm the judgment

of the trial court.



July 25, 2012                         ________________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice
Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-